



EXHIBIT 10.54
STATE AUTO FINANCIAL CORPORATION
2017 LONG-TERM INCENTIVE PLAN
PERFORMANCE BASED
DEFERRED STOCK UNIT AWARD AGREEMENT


State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
grants to the employee of the Company named herein (the “Participant”) the
following Deferred Stock Unit Award (“Deferred Stock Units”) pursuant to the
terms and conditions of the State Auto Financial Corporation 2017 Long-Term
Incentive Plan (the “Plan”), and this Performance Based Deferred Stock Unit
Award Agreement (this “Award Agreement”).




1. Name of Participant:
          [•]          
2. Grant Date:
     [•]     , 20[•] (the “Grant Date”)
3. Combined Ratio
     Performance Period:
The period commencing on      [•]     , 20[•] and ending on      [•]     ,
20[•] (the “CR Performance Period”).
4. Stock Price
     Performance Period:
The period commencing on the Grant Date and ending on      [•]     , 20[•] (the
“Stock Performance Period”).
5. Deferred Stock Units Granted:
     [•]     
6. Vesting:
Except as otherwise provided in this Award Agreement, the Deferred Stock Units
will vest only if and to the extent that: (a) the Compensation Committee
determines that the initial performance goal set forth in Section 7 of this
Award Agreement (the “Initial Performance Goal”) and/or the supplemental
performance goal set forth in Section 8 of this Award Agreement (the
“Supplemental Performance Goal”) have been satisfied; and (b) the Participant is
employed with the Company or any Affiliate on the last day of the Stock
Performance Period.
7. Initial Performance
     Goal:
The Initial Performance Goal applicable to the Deferred Stock Units granted to
the Participant pursuant to this Award Agreement shall be the Company’s combined
ratio (the “Combined Ratio”).
At the end of the CR Performance Period, if the average Combined Ratio, during
any four (4) consecutive quarters during the CR Performance Period, was never
equal to or lower than   [•]   then none of the Deferred Stock Units will vest
pursuant to this Section 7 of this Award Agreement. If, at the end of the CR
Performance Period, the average Combined Ratio, during any four (4) consecutive
quarters during the CR Performance Period, was equal to or lower than   [•]  ,
then the Deferred Stock Units will vest in accordance with the following
schedule using the average Combined Ratio of the four (4) consecutive quarters
during the CR Performance Period with the lowest Combined Ratio:








--------------------------------------------------------------------------------





Four (4) Consecutive Quarter Average Combined Ratio
___
___
___
___
___
Number of Deferred Stock Units as to which Participant is Vested
______
______
______
______
______

For Combined Ratio results between the levels designated in the schedule
contained in this Section 7 of this Award Agreement, the Deferred Stock Units
will vest on a prorated basis between such levels.


8. Supplemental
     Performance Goal:
The Supplemental Performance Goal, the compound annual growth rate of the
Company’s Stock price during the Stock Performance Period (the “CAGR”), will
only be applicable if any Deferred Stock Units remain unvested after the
Compensation Committee applies the provisions of Section 7 of this Award
Agreement. To the extent that the Supplemental Performance Goal is applicable,
the Deferred Stock Units will vest in accordance with the following schedule,
based on the CAGR, comparing (a) the closing price of the Company Stock on the
Grant Date to (b) the closing price of the Company Stock for the ten (10)
consecutive trading days during the last calendar month of the Stock Performance
Period which yields the highest closing price:

CAGR


   %
   %
   %
   %
Number of Deferred Stock Units as to which Participant is Vested (not to exceed
Deferred Stock Units Granted)
_____
_____
_____
_____






--------------------------------------------------------------------------------





For CAGR between the levels designated in the schedule contained in this Section
8 of this Award Agreement, the Deferred Stock Units will vest on a prorated
basis between such levels.
Notwithstanding any provision contained herein, after applying the provisions of
Section 7 of this Award Agreement and the provisions of this Section 8 of this
Award Agreement, (a) the number of Deferred Stock Units that vest under the
provisions of this Section 8 will represent the minimum number of Deferred Stock
Units that will become vested under this Award Agreement; and (b) the
Participant may not vest in more than the total number of Deferred Stock Units
granted under this Award Agreement.
9. Death or Disability:
If the Participant’s employment with the Company or any Affiliate terminates by
reason of the Participant’s death or Disability before the end of the Stock
Performance Period, then, notwithstanding any provision contained in this Award
Agreement, the Deferred Stock Units granted under this Award Agreement shall
become vested as of the date of the Participant’s death or Disability. Such
vested Deferred Stock Units will be settled in the manner described in Section
13 of this Award Agreement; provided, that, the Deferred Stock Units will be
settled no later than the 15th day of the third month following the end of the
calendar year in which the Participant’s death or Disability occurs.
10. Retirement:
If the Participant’s employment with the Company or any Affiliate is terminated
by reason of the Participant’s Retirement before the end of the Stock
Performance Period, then, notwithstanding any provision contained in this Award
Agreement, the Deferred Stock Units granted under this Award Agreement shall
become vested in accordance with the provisions of Sections 6, 7 and 8 of this
Award Agreement; provided, that, for this purpose, the Participant will be
deemed to have been employed by the Company or an Affiliate on the last day of
the Stock Performance Period. Such Deferred Stock Units will be settled at the
time and in the manner described in Section 13 of this Award Agreement.
11. Termination of
Employment for any
Reason Other than
Retirement, Death or
Disability:
If the Participant’s employment with the Company or any Affiliate terminates for
any reason other than the Participant’s Retirement, death or Disability before
the last day of the Stock Performance Period, then all Deferred Stock Units
granted under this Award Agreement will be forfeited as of the date of the
Participant’s termination of employment.
12. Change in Control:
Notwithstanding the provisions of Section 6 of this Award Agreement, in the
event of a Change in Control prior to the end of the Stock Performance Period,
all Deferred Stock Units granted under this Award Agreement will vest on the
date of such Change in Control if the successor entity to the Company does not,
as part of the Change in Control, assume the Award of Deferred Stock Units under
this Award Agreement. In the event that the successor entity to the Company
assumes the Award of Deferred Stock Units under this Award Agreement as part of
the Change in Control, the Deferred Stock Units granted under this Award
Agreement will vest upon the earlier of (a) the date provided under Section 6 of
this Award Agreement to the extent determined pursuant to the provisions of
Sections 7 and 8 of this Award Agreement; or (b) on the date of the
Participant’s termination of employment for any reason, with respect to the
total number of Deferred Stock Units granted under this Award Agreement.
13. Settlement:
At the time that any of the Deferred Stock Units vest pursuant to either
Section 6 or any other section of this Award Agreement, the Participant will
receive one (1) share of Stock for each Deferred Stock Unit that vests. Deferred
Stock Units settled under this Award Agreement are intended to be exempt from
Section 409A under the exemption for short term deferrals. Accordingly, Deferred
Stock Units will be settled in shares of Stock no later than the 15th day of the
third month following the end of the fiscal year of the Company (or if later the
calendar year) in which the Deferred Stock Units vest.






--------------------------------------------------------------------------------





14. Dividend Equivalent
       Payments:
If, during the period beginning on the Grant Date and ending on the date on
which any Deferred Stock Units are to be settled pursuant to the applicable
provisions of this Award Agreement (the “Applicable Dividend Period”), the
Company pays any dividends in cash with respect to the outstanding shares of
Stock (a “Cash Dividend”), then, upon the settlement of vested Deferred Stock
Units, the Participant shall also be entitled to receive a cash payment in an
amount equal to the product of (a) the number of shares of Stock to be issued
upon such settlement of the Deferred Stock Units; and (b) the aggregate amount
of the Cash Dividends paid per share of Stock during the Applicable Dividend
Period (the “Dividend Equivalents”). Such Dividend Equivalents will be payable
by the Company at the same time as the Deferred Stock Units to which they relate
are settled pursuant to the applicable provisions of this Award Agreement.
If during the Applicable Dividend Period the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of Deferred Stock Units granted hereunder by an
amount equal to the product of (a) the number of shares of Stock to be issued in
exchange for the then outstanding Deferred Stock Units; and (b) the number of
shares of Stock paid by the Company per share of Stock (collectively, the “Stock
Dividend Deferred Stock Units”). Each Stock Dividend Deferred Stock Unit will be
subject to the same terms and conditions applicable to the Deferred Stock Unit
for which such Stock Dividend Deferred Stock Unit was awarded and will be
settled pursuant to the applicable provisions of this Award Agreement at the
same time and on the same basis as such Deferred Stock Unit.
15. Conditions:
The Company’s obligation to deliver shares of Stock upon the settlement of a
vested Deferred Stock Unit is subject to the satisfaction of the following
conditions: (a) the Participant is not, at the time of settlement, in material
breach of any of his or her obligations under this Award Agreement, or under any
other agreement with the Company or any Affiliate; (b) no preliminary or
permanent injunction or other order against the delivery of the shares of Stock
issued by a federal or state court of competent jurisdiction in the United
States shall be in effect; (c) there shall not be in effect any federal or state
law, rule or regulation which prevents or delays delivery of the shares of Stock
or payment, as appropriate; and (d) the Participant shall confirm any factual
matters reasonably requested by the Committee, the Company or counsel for the
Company.
16. Shareholder Rights:
Except as otherwise provided in this Award Agreement, the Participant shall have
none of the rights of a shareholder with respect to the shares of Stock
underlying the Deferred Stock Units, until the Participant becomes the
recordholder of the shares of Stock underlying the Deferred Stock Units.
17. Effect of Plan:
The Deferred Stock Units are subject in all cases to the terms and conditions
set forth in the Plan, which are incorporated into and made a part of this Award
Agreement. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern. All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.
18. Counterparts:
This Award Agreement may be signed in counterparts, each of which will be deemed
an original, but all of which will constitute one and the same instrument.
19. Forfeiture:
Notwithstanding any other provision of this Award Agreement, the Deferred Stock
Units granted hereunder shall be subject to (a) the Forfeiture for Cause
provisions contained in Section 4.7 of the Plan; and (b) any clawback or similar
policy that may be implemented by the Company which is applicable to the
Deferred Stock Units.






--------------------------------------------------------------------------------





20. Effect on Other Agreements:
The parties acknowledge and agree that the provisions of this Award Agreement
shall supersede any and all other agreements and rights that the Participant has
under any agreements or arrangements between the Participant and the Company,
whether in writing or otherwise, with respect to the matters set forth herein.



In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has executed this
Agreement, effective as of the Grant Date.


STATE AUTO FINANCIAL CORPORATION
By: ____________________________________
Name:
Title:
PARTICIPANT:
    
Name:





